DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 06/03/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

Claims 1-3, 5-13, and 15-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Claims 1-3, 5-13, and 15-20 distinguish over the prior art in that no combination of the prior art specifically teaches executing, by the one or more processors, a vehicle hardware abstraction layer to provide a software shim between a control bus and the operating system, obtaining an extensible mapping between local control message and standard control message, generating the standard control message, and translating by the vehicle hardware abstraction layer and based on the extensible mapping the standard control message to obtain the local control message. 

US PGPUB 2015/0234382 discloses a vehicle controlled by a driving control apparatus that controls multiple vehicle device controllers that convert sensor data into driving control message which is further converted into driving command signals. No mention of executing, by the one or more processors, a vehicle hardware abstraction layer to provide a software shim between a control bus and the operating system is present. 

US PGPUB 2019/0268444 discloses a vehicle containing a CPU subsystem that contains a CPU and a memory used for performing message handling. No mention of executing, by the one or more processors, a vehicle hardware abstraction layer to provide a software shim between a control bus and the operating system, obtaining an extensible mapping between local control message and standard control message, generating the standard control message, and translating by the vehicle hardware abstraction layer and based on the extensible mapping the standard control message to obtain the local control message is present. 

US PGPUB 2017/0126703 discloses a software driving control apparatus that includes applications communicating with vehicle subsystems running on a vehicle head unit. No mention of executing, by the one or more processors, a vehicle hardware abstraction layer to provide a software shim between a control bus and the operating system is present. 

US PGPUB 2019/0045374 discloses a vehicle abstraction layer and a shim. No mention of obtaining an extensible mapping between local control message and standard control message, generating the standard control message, and translating by the vehicle hardware abstraction layer and based on the extensible mapping the standard control message to obtain the local control message is present. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184  

                                                              
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184